775 So. 2d 427 (2001)
Tyrone DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D99-3362.
District Court of Appeal of Florida, Fifth District.
January 12, 2001.
James B. Gibson, Public Defender, and Rebecca M. Becker, Assistant Public Defender, Daytona Beach, for Appellant.
Tyrone Davis, Lowell, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
COBB, J.
The appellant, Tyrone Davis, was tried and convicted of robbery with a firearm and one count of grand theft, third degree. The grand theft was a lesser included offense of the robbery because there was a single taking. Taylor v. State, 751 So. 2d 659 (Fla. 5th DCA 1999), rev. denied, 770 So. 2d 161 (Fla.2000). This double jeopardy violation constitutes fundamental error. See Thomas v. State, 745 So. 2d 1119 (Fla. 5th DCA 1999); Sneed v. State, 749 So. 2d 545 (Fla. 4th DCA 2000).
*428 Accordingly, we reverse the judgment and sentence in regard to grand theft and remand for resentencing.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
PETERSON and PLEUS, JJ., concur.